Citation Nr: 0214870	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  98-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1952 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which severed entitlement to special 
monthly pension.  The veteran subsequently perfected this 
appeal.

The Board remanded this case in December 1999 and August 2000 
for additional development.  The case has since returned to 
the Board.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. A September 1991 rating decision granted special monthly 
pension based on need for regular aid and attendance, 
effective July 31, 1991.

3. The preponderance of the evidence establishes that the 
veteran is not so helpless as to need regular aid and 
attendance and he does not have disabilities that confine 
him to his home or immediate premises.  He does not have a 
disability that is ratable at 100 percent.  

4. The termination of special monthly pension effective 
October 1, 1997, was procedurally and factually proper.  
There has been sustained material improvement in his 
disability since the 1991 rating.  




CONCLUSION OF LAW

The termination of special monthly pension was proper and the 
criteria for restoration of special monthly pension are not 
met.  38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. 
§§ 3.105(f), 3.344, 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the laws and regulations 
pertaining to entitlement to special monthly pension in the 
July 1997 rating decision, the September 1997 rating 
decision, the November 1997 statement of the case (SOC), the 
March 2000 supplemental statement of the case (SSOC), and the 
February 2002 SSOC.  These documents notified the veteran of 
the evidence of record and of the reasons for denial.  In 
August 2000, the RO requested that the veteran submit the 
names and addresses of all providers who had treated him 
since April 1996 and to fill out the authorizations for Dr. 
Hood and any additional providers so VA could request 
records.  The veteran was also advised that he could submit 
records himself.  Although the veteran submitted various 
statements from Dr. Hood, he did not submit complete 
treatment records or provide the requested authorization.  
The veteran has not identified additional records that need 
to be obtained.  In keeping with the duty to assist, the 
veteran was provided various VA examinations, including a 
period of observation and evaluation. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

A June 1991 rating decision established entitlement to 
pension effective December 6, 1990.  The veteran did not 
receive monetary benefits due to excessive income.  In 
September 1991, entitlement to special monthly pension based 
on need for aid and attendance was granted effective July 31, 
1991.  

Pertinent regulations provide that where a change in 
disability or employability warrants a reduction or 
discontinuance of pension payments currently being made, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(f) (2002).  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that pension benefits should be continued at their 
present level.  Id.  Unless otherwise provided, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which the 
final rating action is approved.  Id.

The Board finds that the RO complied with the procedural 
requirements set forth in 38 C.F.R. § 3.105(f).  By letter 
and rating decision dated in July 1997, the veteran was 
notified of the proposal to terminate entitlement to special 
monthly pension.  The veteran was notified that if 
entitlement were terminated, it would reduce his monthly 
benefit to $0 and result in termination of pension benefits 
due to excessive income.  The veteran was notified that VA 
would continue his payments at the present rate for 60 days 
following the date of the notice.  The veteran was notified 
that he may submit additional evidence or request a personal 
hearing.  Special monthly pension was terminated effective 
October 1, 1997. 

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. § 3.351(a)(1) 
(2002).  A veteran is in need of regular aid and attendance 
if he is helpless or is so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b) (2002).  The criteria for establishing the need 
for aid and attendance includes consideration of whether the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of mental 
or physical incapacity; or if the veteran establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2002).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (2002).

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C. § 
1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the rating 
schedule (not including ratings based upon unemployability 
under § 4.17 of this chapter) the veteran: (1) has additional 
disability or disabilities independently ratable as 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d) (2002).

Entitlement to non-service-connected pension was granted 
based on treatment records from the Hodges-Jones Clinic and a 
June 1991 statement from the veteran's physician Dr. H. G. 
Jones that indicates the veteran suffers from congestive 
heart failure, arthritis, hypertension, poor circulation, 
ulcer disease, hypertensive cardiovascular disease, and 
degenerative arthritis.  Prognosis was noted to be poor.

The initial award of special monthly pension based on regular 
need for aid and attendance was based on records of private 
treatment from approximately July to August 1991 and a July 
1991 aid and attendance examination completed by the 
veteran's treating physician, Dr. C. E. Hood.  He reported 
that the veteran is not bedridden but spends approximately 4 
hours in bed during the daytime.  The veteran is able to 
dress unassisted except socks and shoes and is able to bathe, 
use the restroom, and eat without assistance.  The veteran 
needs assistance with his feet.  He is able to walk in and 
out of the home unassisted but needs assistance outside the 
home and with stairs.  According to Dr. Hood, the veteran has 
someone with him at all times.  Diagnosis was hypertension, 
chest pain and tachycardia.

A July 1991 statement from the veteran's wife reports that 
the veteran is up and down all night and must sit in a chair 
to breathe.  He is unable to prepare his meals because he 
might fall on the stove.  He is forgetful and needs to be 
reminded to take his medication.  He also stumbles.  She 
cannot leave the veteran unattended at any time. 

In August 1996, a VA field examiner traveled to the veteran's 
address and found no one home.  The trailer had a built on 
front porch with 4 steps and no handrails.  On the porch were 
2 fishing rods that still had bait residuals on them.  There 
was a sign taped to the front door that read "NO SMOKING 
INSIDE DOCTORS ORDERS."  The field examiner interviewed 3 
neighbors who reported the veteran lived in the trailer with 
his wife.  The park owners reported that the veteran is able 
to get around and requires no special assistance and they do 
not provide any special adaptations.  The examiner was 
informed that the veteran was not at home because he was in 
another city having a sale at a mini-storage.  The field 
examiner traveled to the mini-storage and the veteran was 
sitting in a rocking chair and the ex-wife was the primary 
person waiting on potential buyers.

The veteran reported that he was not helping with the sale 
but was only along to get out of the house.  The veteran 
allegedly lives with his son in a rural home but the son 
works a swing shift and when he works at night, the veteran 
stays with his ex-wife.  The field examiner noted that the 
veteran did not need any physical assistance to get around 
during the sale.  Further, he was fit enough to travel to be 
present at the sale and there was no special medical 
equipment (wheelchairs, oxygen, walker/cane, etc.) present at 
the sale.
 
Private treatment records from Dr. Hood for the period from 
approximately July 1991 to August 1996 indicate the veteran 
received treatment for hypertension, diabetes, back pain, and 
arthritis.  The veteran complained of dizziness, headaches, 
and tremors in the arms and legs.  Focal seizures were noted.  
The veteran also complained of chest pain and reported he was 
post myocardial infarction and angioplasty.  

The veteran underwent a VA aid and attendance examination in 
September 1996.
The veteran and his son reported that he has early 
Parkinsonism, coronary artery disease with angioplasty and 
class III-VI anginal symptoms.  He reported a history of 
small cerebrovascular accidents (CVA's) with weakness.  He is 
unable to cook and needs assistance with dressing such as 
putting on his socks and shoes.  He needs assistance bathing.  
The usual week finds him mostly in a recliner.  He may need 
assistance getting out of a chair or out of his bed because 
of his weakness.  Physical examination revealed a notable 
resting tremor in the hands and a sort of a shuffling gait.  
He had difficulty mounting the examination table without 
assistance.  The veteran had decreased grip strength 
bilaterally and was unable to approximate his thumb to his 
fingers easily.  He had difficulty extending his legs and 
strength was 3/5.  He could not raise his hands over his 
head.  Diagnosis was as follows:

1) Parkinson's with resting tremor and 
gait disturbance, 
falling frequently; 2) Coronary artery 
disease with resting anginal symptoms; 3) 
Degenerative arthralgias; 4) Status post 
small CVA's with a mild ataxia and 
weakness; and 5) The [veteran] 
essentially needs twenty-four hour care 
and he stays with either his sons who 
attend to his daily needs.  He is unable 
to leave the house without assistance and 
would benefit from aid and attendance.

Based on the September 1996 VA examination, entitlement to 
special monthly pension was continued.  

Over a period of time from November 1996 through February 
1997, a VA field examiner spent 5 days attempting to observe 
the veteran in his everyday life.  The field examiner 
observed the veteran several times but he only came out on 
the porch.  On almost all occasions he saw the veteran's red 
truck but never saw him drive it.  If the field examiner ever 
left the area, when he returned the truck would be gone. 

The field examiner also interviewed the veteran's physician 
and allowed him to review the September 1996 VA examination.  
The field examination report indicates that Dr. Hood did not 
agree with the examination.  He only observes the veteran on 
short routine office visits and has never treated him for 
Parkinson's or minor CVA's.  He stated the following 
diagnosis after a review of his records: diabetes, 
controllable with oral medication; coronary problems, the 
veteran is in good shape now; arthritis, treat with 
occasional prescriptions of Tylenol 3; and stomach problems.  
Dr. Hood reportedly indicated that according to his records 
there was no condition that would or should prevent the 
veteran from being able to drive and there was no need for 
any special medical home health care equipment.  Dr. Hood 
reportedly stated that he was not aware of any condition that 
would place a restriction on the veteran's day to day 
activities.  

In May 1997, Dr. Hood requested that scheduled VA 
examinations be delayed.  He indicated that the veteran has 
difficulty traveling due to heart and chest pain and right 
hip numbness.

Termination of the veteran's special monthly pension was 
originally proposed based on a VA neurological examination 
and a period of observation and evaluation.  In May 1997, the 
veteran underwent a miscellaneous neurological disorders 
examination.  Subjectively, the veteran reported right leg 
weakness.  He further reported that he has seizures every day 
and that this can occur from minutes to all day long.  He 
denied any change in consciousness with these motor 
manifestations but will have some numbness in both cheeks.  
He denied visual loss or significant headache.  Objectively, 
the veteran was alert and oriented times three.  Based on the 
physical examination, the veteran was diagnosed as follows:

Functional examination.  In particular, 
there is no evidence for Parkinson's 
disease.  The possibility of a simple 
focal seizure exists per the patient's 
history except for the fact of bilateral 
facial numbness.  A normal EEG 
[electroencephalogram] would argue 
strongly against a significant seizure 
disorder.  This is especially true in the 
setting of daily seizures.  There is no 
evidence that the patient has had a prior 
stroke on the present neurological 
examination.  A subtle neurological 
strength deficit can easily be missed in 
this patient given his complaints of pain 
through the muscle testing.  With regard 
to the right lower extremity weakness, 
there is a fair functional component to 
this weakness.  In summary, there is no 
evidence of neurological dysfunction on 
the [veteran's] present neurological 
examination.

EEG was interpreted as normal during awake and drowsy states.  

A June 1997 aid and attendance examination report indicates 
that the veteran underwent a period of observation and 
evaluation at the VA medical center (VAMC) in Birmingham.  
The veteran reported that Dr. Hood treats him for 
cardiovascular disease.  He is able to move from the bed to 
chair at his house.  He uses the bathroom and can dress and 
eat without assistance.  On occasion he walks to the porch to 
sit and sometimes walks to the yard.  He reports a risk of 
falling and that he requires an assistant to accompany him 
when he is walking.  He complains of seizure activity, 
chronic lower back pain and weakness of the legs with regard 
to falling.

On physical examination, the veteran was in a wheelchair.  He 
was able to mount the examination table with some difficulty.  
Vital signs were stable.  The veteran complained of lower 
back pain and some weakness with regard to his right leg.  
Grip strength was intact.  He was able to move from the table 
to the wheelchair without assistance.  

The veteran was placed on the observation unit.  On review of 
the claims folder, it appears the period of observation was 
from approximately May 14 to May 16, 1997.  During this time, 
the veteran was able to use the bathroom facilities, feed 
himself, and dress without assistance.  During his stay, 
there was no evidence of falling or seizure activity.  The 
veteran was scheduled for nerve conduction studies to 
delineate the possibility of a neuropathy or radiculopathy 
but declined, reporting they were too painful and that 
previous studies were within normal limits.  
Electrocardiogram (EKG) was remarkable only for occasional 
supraventricular beats, bradycardia.  The veteran did report 
anginal pain for which he took nitroglycerin and this 
occurred in the room with minimal exertion.  

Impression was that there appeared to be no findings 
consistent with sequelae of stroke and no evidence of 
Parkinsonism.  There was no evidence of seizure activity.  
Neuromuscular examination did not evidence findings of 
significant neuromuscular impairment.  Follow up treatment 
was arranged with regard to the primary care clinic and the 
veteran was counseled to consider further evaluation of his 
chronic lower back pain.  Regarding cardiovascular disease, 
the examiner noted a history or coronary artery disease, 
status post angina with anginal symptoms, perhaps at rest. 

A July 1997 letter from Dr. Hood indicates that he has spoken 
with the veteran a couple of times about his illness.  The 
veteran reported having a light stroke and facial strokes 
since 1992 that come and go.  The veteran lives with his son 
and has no other help.  He reports that if he gets down he 
cannot get back up.  He has a history of diabetes, 
hypertension, back pain, leg pain, chest pain almost daily, 
and myocardial infarction.  He has stomach problems, dizzy 
spells and falls quite frequently.  He comes in the office 
with a cane.  Dr. Hood stated that this summarizes most all 
of the defects the veteran has explained to him.  In November 
1997, Dr. Hood submitted a statement that the veteran needs 
assisted living due to his medical condition.  

In February 1998, Dr. Hood performed an examination for aid 
and attendance.  The veteran complained of neck pain, 
diabetes, shortness of breath and arthritis.  He was using a 
cane.  Posture and general appearance were noted to be 
uncomfortable.  The veteran reported that he required his 
son's help with bathing and clothes.  Dr. Hood noted that the 
veteran was able to walk without the assistance of another 
person and certified that "daily skilled services not 
indicated."

A May 1998 statement by Dr. Hood indicates that he has 
discussed with the veteran his chronic back pain and legs 
hurting.  He continues to come to the office on some 
occasions.  The veteran does not feel he gets out much due to 
his back pain.  He takes a large amount of medication.  The 
veteran feels he is homebound and asked Dr. Hood to endorse 
this.

The veteran disagrees with the termination of his special 
monthly pension and wants it restored.  He contends that his 
condition has grown worse.  He reports he has to have someone 
with him at all times because he tends to fall and have 
seizures.  He does not drive and uses a walking stick to get 
around.  He argues that his condition did not improve in the 
time period between his September 1996 and May 1997 VA 
examinations.  He further reports that VA has provided him 
with a walker, commode seat, and bathroom arm and asserts 
they would not provide him with these devices if they were 
not aware of his poor physical condition.

Concerning the veteran's claim for restoration of special 
monthly pension, the issue is whether the RO was justified by 
a preponderance of the evidence in reducing the rating.  If 
not, the rating must be restored.  See Kitchens v. Brown, 7 
Vet. App. 320 (1995).  

It is not contended that the veteran is blind or in a nursing 
home and the evidence does not establish that the veteran is 
housebound or confined to his residence as a result of his 
disabilities.  Therefore, entitlement to special monthly 
pension would have to be based on a factual need for regular 
aid and attendance.  

For ratings which are in effect for 5 years or more, the RO 
must consider the provisions of 38 C.F.R. § 3.344(a) and (b) 
before it may order a reduction in rating.  38 C.F.R. 
§ 3.344(c) (2002).  In this case, entitlement to special 
monthly pension based on the need for aid and attendance has 
been in effect for more than five years as of the date it was 
reduced on October 1, 1997.  Therefore, the provisions of 
38 C.F.R. § 3.344 are for application and VA must consider 
the following: 1) the entire record of examinations and the 
medical-industrial history must be reviewed in order to 
ascertain whether the examination forming the basis of the 
reduction was full and complete; 2) an examination less 
"full and complete" than those examinations on which 
payments were authorized or continued will not be used as a 
basis for a rating reduction; 3) ratings for disease subject 
to temporary or episodic improvement, such as psychoneurotic 
reaction, will not be reduced on any one examination except 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated; 
4) rating on account of diseases which become comparatively 
symptom free after prolonged rest will not be reduced on 
examinations reflecting the results of bed rest; 5) although 
"material improvement" is clearly reflected, it must be 
considered whether the evidence makes it "reasonably 
certain" that the improvement will be maintained under the 
"ordinary conditions of life"; 6) exercise caution in the 
determination as to whether a change in diagnosis represents 
no more than a progression of an earlier diagnosis, an error 
in prior diagnosis or possibly a disease entity independent 
of the service-connected disability; and 7) when a new 
diagnosis reflects mental deficiency or personality disorder 
only, the possibility of only temporary remission of a super-
imposed psychiatric disease will be borne in mind.  38 C.F.R. 
§ 3.344(a) (2002).  If there is any doubt regarding whether a 
veteran's condition has materially improved, the higher 
rating should be continued pending reexamination.  See 
38 C.F.R. § 3.344(b) (2002).  

The Board has considered the adequacy of the examinations 
upon which the termination was based and is satisfied that in 
total, they are as full and complete as the examination upon 
which special monthly pension was originally assigned.  The 
examinations on which the proposed termination was based 
included a comprehensive neurological evaluation and a period 
of observation and evaluation.  The Board notes that the 
examiner indicated that it would not be unreasonable to 
request an evaluation based on existing medical records from 
the veteran's treating physician with regard to his 
cardiovascular disease and the need for aid and attendance.  
Additional review was not provided and the Board does not 
find that an additional cardiovascular examination is 
required.  The period of observation and evaluation was to 
observe and evaluate the veteran with regard to need for a 
special monthly pension.  Symptoms of angina were noted 
during the veteran's stay but there was no indication that 
aid and attendance was required based on his cardiovascular 
condition.  Further, the veteran has not provided the 
requested authorization and reports of current treatment for 
his cardiovascular condition are not of record.  

The Board has carefully considered the field examination 
reports, the VA examinations and the private medical records 
and concludes that the preponderance of evidence establishes 
that the veteran is not so helpless as to need regular aid 
and attendance.  Evidence of record indicates material 
improvement in that there is no current evidence of 
neurologic dysfunction and the veteran is able to perform 
most activities of daily living without assistance.  The 
period of observation and evaluation establishes that the 
veteran is able to bathe and feed himself unassisted.  He is 
largely able to dress himself although he needs some 
assistance with socks and shoes.  The veteran uses a 
wheelchair on occasion but is able to ambulate with a cane.  
The medical evidence does not demonstrate physical incapacity 
which requires assistance on a regular basis to protect the 
veteran from hazards or dangers incident to his daily 
environment and there is no evidence that the veteran is 
bedridden.  

The record does not support a finding that the veteran is 
housebound.  He is able to leave his home and has no 
disability ratable at 100 percent.  The Board acknowledges 
that there is evidence favorable to the veteran's claim, 
namely the September 1996 VA examination report and the 
statements from Dr. Hood.  Notwithstanding, on review of 
these records, the Board does not consider them as probative 
as the 1997 VA examinations.  The September 1996 VA 
examination was not based on a period of observation and 
evaluation and it appears to rely heavily on the veteran's 
reported history of Parkinson's and CVA's.  Subsequent VA 
neurological examination, however, did not find evidence of 
Parkinson's or neurologic dysfunction.  Recent correspondence 
from Dr. Hood suggests the veteran needs assisted living but 
his statements are not supported by objective medical 
evidence and again, appear to be based on the veteran's 
reported history.  

In view of the above, the Board is persuaded that termination 
of special monthly pension was procedurally and factually 
proper based on demonstrated material improvement under the 
ordinary conditions of life.  Accordingly, the veteran is not 
entitled to restoration of special monthly pension.  As the 
preponderance of evidence is against the veteran's claim, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2002).  


ORDER

Entitlement to restoration of a special monthly pension is 
denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

